July 24, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
 DANIEL P. BARTON, THE BARTON LAW FIRM AND THE JOHNSON-BARTON
                     JOINT VENTURE, Appellants

NO. 14-12-00622-CV                          V.

 FLEMING & ASSOCIATES, L.L.P., N/K/A FLEMING, NOLEN & JEZ, L.L.P., AND
                  GEORGE M. FLEMING, Appellees
                 ________________________________

       Today the Court heard appellants' motion to consolidate this cross-appeal from the
judgment signed by the court below on March 23, 2012, into appeal No. 14-12-00582-
CV. Having considered the motion and found it meritorious, we grant the motion and
consolidate No. 14-12-00582-CV and No. 14-12-00622-CV for all purposes. The issues,
records, and documents filed in cause number 14-12-00622-CV are consolidated into
cause number 14-12-00582–CV. The consolidated appeals shall proceed under appeal
number 14-12-00582-CV, and appeal number 14-12-00622-CV is hereby DISMISSED.

      We further order that appellants shall pay their costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.